Greenhouse gas emission allowance trading system (debate)
The next item is the report by Mrs Doyle, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council amending Directive 2003/87/EC so as to improve and extend the greenhouse gas emission allowance trading system of the Community - C6-0043/2008 -.
rapporteur. - Mr President, the cost of reducing carbon emissions and decoupling our economies from our fossil fuel dependency will be about 1% of GDP if we act and act decisively over the next 10 years.
If we postpone the decisions that we as politicians have been told by peer review scientists are essential to reach the 2°C maximum increase in global temperature, the cost will be at least 10% of GDP by 2020 and increase steeply as environmental tipping points will be tracked by financial ones.
Yes, energy-efficient and resource-efficient industries are also economically efficient and, yes, revolutionary change in the energy sector is what we need. We have absolutely no choice at all on that matter. The EU is the only region in the world that currently has a functioning emissions trading system and which has put a price on carbon and which is committed to a 20% unilateral reduction in our CO2 emissions.
Effectively we have been the pilot project for the rest of the world, for other regions. Those other regions were developing their cap-and-trade systems and I look forward to the new US Administration's proposal based on President-elect Obama's election manifesto early in the New Year. It was confirmed to us by Senator John Kerry last week in Poznań that it would be no later.
I also welcome today's draft ETS proposal from the Australian Government, using our ETS as a template, and I sincerely wish them well also.
I welcome the resolve and intent of the Chinese, the Indians and so many other countries in the industrialised and less-developed parts of the world to achieve the target of a serious reduction in carbon dioxide emissions, as opposed to business as usual.
It has been almost a year since the Commission adopted the climate and energy package and we have come a long way in those 11 months. The French presidency announced in July that this package would be their priority, and we have been working hard to deliver a deal together by the end of this year.
We are now within sight of the finishing line. Exceptional circumstances called for exceptional measures. All those involved in the EU institutions have clearly understood the need for Europe to drive this process forward and deliver it in time for the 15th meeting of the United Nations Convention on Climate Change next year in Copenhagen.
First-reading agreements, particularly on such complicated and technical issues, must not become the norm. I have great sympathy for colleagues who are criticising the timetable, as distinct from the substance of what we do. I am quite sure that, if the subject matter was otherwise, I would probably find myself agreeing with a lot of what they say. But in this instance we all know why. We have no choice; we know why the timetable is as it is.
The preparations for reaching the all-important international deal have already begun and the signing off of this climate package would restate the EU's strong commitments to its targets and to living up to its responsibility to the developing world.
I have reiterated many times to the French presidency and there has always been a clear understanding between us that we would never let Parliament be presented with a fait accompli from the European summit. That was clear leading up to it. As rapporteur of the review of the European Union's emissions trading system I would like to acknowledge the fact that the French presidency and the excellent team led by Ambassador Léglise-Costa understood that from day one. The issues that went in square brackets to the summit were within the parameters of what would have been acceptable to the European Parliament and to myself as rapporteur for the lead committee, the Committee on the Environment, Public Health and Food Safety.
So, for colleagues who doubt that codecision has been honoured, not only in the spirit of the law but in the letter of the law, let me assure them there were no surprises in what came back from the summit because all the issues and the parameters had been thoroughly thrashed out in five or six trialogues in advance of the summit.
Mr President, ladies and gentlemen, allow me to say that the work that has been done by Mrs Doyle and all the MEPs on this directive, which was objectively difficult, is absolutely crucial and essential. Yes, Mrs Doyle, I do think that we have respected the confidence pact. There were two really essential issues.
The first question was: are we still in codecision due to the schedule? I confirm that we are in a genuine codecision procedure. Time was short for everyone, due to international events that are not anyone's fault, not Parliament, the Council or the Commission, but because of Copenhagen and the European democratic pace.
To tell you the truth, I am not sure whether, if we had had much more time, we would have done much better. There are times when speed enables you to manoeuvre more easily. This is a truth well known to skiers, and I think, rapporteur, that you found a way to bring Parliament's strength to the trialogues, in particular on the essential issue of the second stage. The rest is in the text.
The real question is 20% to 30% and comitology or codecision, at a time when Europe needs to be able to manoeuvre in negotiations. We will probably have to invent a somewhat informal travelling trialogue process around Copenhagen, a little before and a little after, so that Copenhagen is a real international success and there are real conditions for change.
In any case, you know that on this point we abandoned comitology for codecision, which I think is essential both for this particular report and for this directive.
One final point: like us, you want the allocation of auctioning to have a more affirmed, more significant substance in the context of the trialogues, for which we ultimately have clear support from the Commission. In the meanwhile, we have increased our capacity from 20% to 50%, in the declarations of the Member States, for the use of these auctions.
In a few words, that is what I wanted to say. I do not think that the schedule has at any point or in any way affected the reality of the codecision procedure, which is just as essential as unanimity, which was not compulsory, was essential for the Council and the Heads of State or Government.
Mr President, the conclusions of the European Council on the proposal to revise the European Union greenhouse gas emission allowance trading system are highly satisfactory, especially if we bear in mind how complex and technical this system is. When the Commission tabled its proposal a year ago, its aim was both to improve and extend the greenhouse gas emission allowance trading system, so that it could make a substantial contribution towards the objectives of reducing emissions of carbon dioxide in the European Union, and to make it the core, the standard for other greenhouse gas trading systems throughout the world.
The compromise agreement retains all the relatively important points of the proposal, especially the overall upper limit on emissions of carbon dioxide with the linear reduction, in order to achieve the overall objective of a 20% reduction. It also retains the gradual adoption of full auctioning. I should point out that, in the first and second trading periods, the total percentage auctioned was approximately 5%. Now, in the third period starting in 2013, at least 50% of allowances will be traded and this will gradually increase year on year. Furthermore, as a result of the compromise proposal, the allocation rules are harmonised, so that everyone has the same capabilities, and this is also a very important achievement. The compromise proposal absolutely safeguards environmental integrity and the objective of protection and addresses the concerns and fears of industry by guaranteeing certainty on a long-term basis and incorporating special provisions for those industries in danger of relocating due to the fact that there is no international agreement restricting emissions of carbon dioxide and other greenhouse gases.
The European Union trading system is already the largest in the world and, of course, with the problems which we had identified and which we have corrected in this proposal, it will become even more efficient and capable of linking up with the various other systems which are being set up internationally. I should like once again to thank the French Presidency for its immense efforts and, in particular, the rapporteur, Mrs Doyle, on her very important contribution in formulating the compromise agreement and, of course, all of you who voted in favour of the proposal.
Mr President, I too should like to start by warmly congratulating our rapporteur, the Commission and, last but not least, the Council presidency on the result achieved. Whilst the ambition and objectives have remained intact, the line of attack is much smarter.
In fact, we asked that attention be paid to this in the Committee on International Trade. If we placed a heavy burden on European industry, which has to compete in the global marketplace, what would happen is that some of our industry would move away from Europe. This is contrary to what we are trying to achieve, namely cleaner production both in Europe and beyond. That is why it is to be welcomed that the auctioning scheme has, to a large extent, made way for benchmarks. Congratulations on the end result, because that is also what the Committee on International Trade had pleaded for.
Secondly, I should like to draw your attention to the effort and commitment across the globe. In Poznán, progress was made only reluctantly. We must really join forces with the new President of the United States so that a worldwide agreement can be thrashed out, because we will not really be able to achieve our worldwide goals unless we do so.
Mr President, despite the economic and financial crisis, the European Union has not wavered in its climate change commitments. The statements made by the President-elect of the United States and the attitude shown by China, Brazil, Mexico and others at Poznań prove that Europe's pioneering lead on the environment is starting to bear fruit. This Parliament has clearly added value to the Commission's proposal and I thank the rapporteur, Mrs Doyle, for having been so open to suggestions from the Committee on Economic and Monetary Affairs. She has proposed to this Parliament sensible solutions to the problems of carbon leakage in industry, she has introduced quality criteria and a 50% limit on the use of off-setting and clean development mechanisms, and she has tried to keep to around 50% the freedom of Member States to use the revenues generated from auctioning allowances.
There is still much to do, and I hope that this will be achieved with the active participation of this Parliament. In particular, we need to detail the criteria for classifying in practice those sectors affected by carbon leakage and also the consequences for the economy and citizens of increased energy prices. Above all, we need to use all Europe's diplomatic power to ensure that the environmental commitments of our main partners are genuine, measurable and equivalent to our own. Sectoral agreements may form a fundamental element in this process. We are, however, still on the right road and I believe that we have done some good work.
We have had a system for trading emission allowances in Europe since 2005. This negotiation has been about improving these rules. Nevertheless, it has felt like we were taking part in the film The Killing Fields, with fire and counter-fire coming from all directions.
A lot of the negotiations have been carried out in the Committee on Industry, Research and Energy and I would like to mention in particular some of the things included in the final negotiation results. The setting of priorities for a global agreement is extremely important. The fact that we will have a list of the competitive industries after Copenhagen is very important. We have managed to get simpler rules and less bureaucracy for small businesses accepted. The system has become more open and transparent with a prohibition on insider trading, and this ensures credibility and effectiveness. We have introduced incentives for industry to utilise surplus gas and heat in the production of combined heat and power. We have included more shipping and we have the opportunity to negotiate with the countries around us for the purposes of emissions trading.
The structure is there, the environmental targets are in place, but the tools have become weaker through the actions of the Member States. I find this regrettable, but I will nevertheless recommend that you vote in favour, as the cost of not having a climate package in place is infinitely higher. Thank you, Mr President.
on behalf of the PPE-DE Group. - Mr President, we have rightly been having bouquets sent to the French presidency for its work here. It is Jean-Louis le Roi-Soleil down there, and I hope that in accepting that title he will share a little bit of it with our rapporteur on this dossier, Avril Doyle. Of all the dossiers in the climate package - and I support them all - that is the one that has been the most difficult to tackle. I think she has had the toughest job. In Poznań last week it was the one that was in question but we achieved it; the results have come by trust and by hard work.
Some in my group think that here and in other parts of the package we may be going too far, too fast and at too great a cost. Others, including my own party, think we could perhaps have gone further in many respects. We and our British Confederation of British Industry wanted a bolder policy on auctioning. We wanted earmarking of revenues to eco-innovation and new technology. We wanted to support low-income countries. We wanted revenues for forest protection and enhancement and we wanted clear performance standards for new power stations so that no coal-fired power stations could be opened without a CO2 capture technology in place.
But we have achieved funding for demonstration projects for CCS. We have achieved rigorous criteria for biofuels. We have protected small firms, we have exempted hospitals and we have given industry that certainty that they asked for as they set out to meet the challenges that we have set them. Copenhagen is 12 months away. We have made a start. Copenhagen must take it on from there.
on behalf of the PSE Group. - Mr President, I would like to start with 'thank you'. I would like to thank Commissioner Dimas, his team and Jos Delbeke. They did a good job; they gave us a good proposal in the first place. I thank Avril Doyle, who is tough, you know, and has a lot of tenacity and determination. It has not been easy, as John Bowis has just said. I thank all the shadows, who worked with us, Virpi Köykkä from the secretariat of the committee, Ulrike Schöner from the Socialist Group and Elizabeth Colebourn, my assistant. These people have done inhuman amounts of work in the last few weeks to make tomorrow's vote possible - and they are nearly all women! We had a few men who helped us along the way. We had a good team and worked well together. I thank the Minister, his team and Léglise Costa because we have got a good package tomorrow.
What have we achieved? Well, John Bowis said 'some of it'. But it is an achievement that we are here today and are going to vote tomorrow. That has not been easy, as there are some in this House who did not want us to vote tomorrow - who did not want us to vote at all before the elections. We are going to vote on a package that is balanced, which balances the environment with jobs. Yes, we have made some concessions on auctioning, but the auctioning is the 'how' - it is not the 'whether' - we tackle climate change. We have the cap and the downward trajectory and those are the key things that guarantee that we will deliver the 20/20/20 target.
I do not want anybody to leave this Parliament when they go home on Thursday saying that we have let industry off the hook - that is not the case. These are tough targets for industry and we are, as the Commission has said, the first group of countries in the world to have such a comprehensive emissions trading scheme. It will have the support of my political group, and I hope it will have the support of the whole House tomorrow.
At the beginning of this process I said that Europe had talked the talk under the German presidency, and now we had to walk the walk by taking these tough decisions on this legislation and the rest of the package. Tomorrow I hope we will make that decision, we will start the walk towards Copenhagen and along the way we will get some other people to join us and, at the end of the day, deliver a climate change package that is worthy of the effort that has been put into this by everybody in this House.
The Swedish author and Nobel Prize winner Selma Lagerlöf begins one of her most famous novels with the exclamation 'At last!', and this is probably what all of us who have worked on these various issues in the climate package can say. A big 'thank you' must of course go to the French Presidency, to the Commission and to Commissioner Dimas, who has personally done so much work on this, to Mrs Doyle, of course, and to all my colleagues, and not least to the staff who have worked so hard.
Many of us would like to go further, but let us remember that at the same time there are many people who do not believe in the effects on the climate, who do not want a decision and who would have gladly deferred any action, any management and, above all, the vote that we are to take tomorrow. It is this situation that we should make comparisons with. In a perfect world, I would like to see more emission reductions in Europe and fewer emission allowances being handed out for free, but at the same time I can point out that we have pushed through a number of positives, such as greater openness, simpler rules, exceptions for small businesses, carrots, incentives for energy efficiency in industry and a minimum level for aid to developing countries. Shipping will be included in the system in a few years' time. It is clear that more emission allowances will be sold at auction. Unfortunately, none of the revenue has been ring-fenced for important investments and projects. However, the Member States have promised, through their transparency, to show that at least half of the revenue will be used to help developing countries and to invest in forests, new research and new technology. This is a promise that the Member States must keep. From Parliament's point of view, we will keep them under observation and we will hunt down with a blowtorch any who break the promises they have made here.
What we will be voting on tomorrow is not a perfect agreement, but if we vote against it we will at the same time be voting in favour of doing nothing. Then we will have no starting point for negotiations in Copenhagen in December. If we do not start this work now, the costs will be enormous, and what we have to do now is to take responsibility in the vote tomorrow, for the environment, for industry and for the population of Europe. The Group of the Alliance of Liberals and Democrats for Europe will support all of the proposals included in the package. Thank you, Madam President.
on behalf of the Verts/ALE Group. - Madam President, my thanks to Mrs Doyle for all her hard work. This morning President Sarkozy said that compromise is the spirit of Europe. Well, unfortunately I do not think that sentiment will be much of a consolation in just a few decades from now, when people look back at 2008 and ask themselves what on earth were politicians thinking about. Knowing what they knew then, why on earth did they not do more to save all of us from the unbearable impacts of a warming planet? Why did they not act with more urgency and determination?
I think that is a question we should be asking ourselves, because the science is very clear: that 20% emission reductions by 2020 is simply no way near ambitious enough to give us any serious likelihood of avoiding a 2°C temperature increase. And scandalously looking at the package as a whole, well over half of that utterly inadequate emissions reduction could in any case be outsourced to developing countries. That is not only scientifically unsound, it is also ethically wrong.
Meanwhile the emissions trading system is itself being turned into a windfall profit machine for Europe's most polluting industries. Instead of learning from the first phases of the ETS, we appear to be creating laws that would subsidise these industries and delay still further our transition to a more sustainable economy. So I am afraid I cannot share Mr Sarkozy's celebration of compromise, not when that compromise is made up of countless corporate concessions which put the profits of industry literally before the liveability of this planet. Not when that compromise means that sectors representing fully 96% of the non-power emissions are to be given 100% free allocation of permits. Not when that means the carbon price will be driven so low that there will be nothing like the necessary stimulus for investment in green energy alternatives.
This is not a day for celebration: it is a day to reflect on how much more is needed to generate the political will to stand a chance of avoiding the worst of climate chaos. And a day to reflect that yet another opportunity for real change has sadly been lost.
Madam President, ladies and gentlemen, I would not be as pessimistic as Mrs Lucas, who spoke before me. I would like to thank the rapporteur, Commissioner Dimas and the French Presidency, because this is undeniably another success for its term of office.
I believe that the approval of the climate and energy package and of this directive is an extremely positive thing. Europe can now call itself the world leader in the fight against climate change. We have the right credentials to go to Copenhagen next year with authority and in a position of strength, able to ask all the other countries of the world to do as Europe has done.
I would particularly like to point out the positive role played by Italy, and this is not a contradiction: Italy had no desire to withdraw, or to obstruct the ambitious targets we had together set ourselves, but at the same time we had a duty to defend our national manufacturing system. As President Sarkozy said this morning, Europe cannot be formed against the Member States and against national interests; a compromise was necessary and we are certain we have achieved it.
Emissions are increasing at a rate that has not been seen before. The increase of 2.2 ppm of carbon dioxide per year is the most rapid increase in carbon dioxide emissions in 650 000 years. We must put a stop to this. We must get levels down to no higher than 350 ppm of carbon dioxide in the atmosphere. The emissions trading scheme is the most important tool the EU has for reducing emissions. How we design the system is therefore crucial.
Consequently, I am disappointed that as much as half of the EU's emission reductions will be made in other countries by means of what are referred to as flexible mechanisms. This was never the intention of the Commission on Climate Change and Development, which talked about the flexible mechanisms merely as complementary measures. I am also disappointed that it is taking so long for the auctioning procedure to fully enter into force and that, already, financially strong energy undertakings are to receive a free allocation if they build experimental facilities for carbon capture and storage, or CCS as it is referred to.
Despite this, the Confederal Group of the European United Left/Nordic Green Left and I will support the proposal. The proposal does, at any rate, result in an improvement in the ill-functioning system that we have at present. We have introduced an upper limit for the CDM or Clean Development Mechanism projects as well as quality criteria for them. Auctioning of emission allowances will, after all, remain the dominant principle. The ceiling for emissions will also be progressively pushed down. This will mean that Europe's emissions will have to be decreasing all the time.
To conclude, it is a step in the right direction, but I had wanted us to achieve more. As usual, industry's lobbyists and conservative Member States have succeeded in their attempts to water down our climate goals. This is the EU in a nutshell. There is a lot of talk, but very little action when it really counts. Thank you.
Madam President, I should first of all like to offer my sincere thanks to the rapporteur, Mrs Doyle, for her perseverance and the result that was ultimately achieved during the negotiations. It is a result that we cannot be entirely happy with, though. Whilst I believe that all the emission allowances should be auctioned as early as 2013, the compromise that is before us is still acceptable.
What I am delighted about is that it has been ruled that the 300 million emission allowances for carbon capture and storage (CCS) demonstration projects will be made available. This will give us a good incentive to try out this transitional technology. I also sincerely hope that the Member States will actually spend a large proportion of their auction profits on climate objectives. This can be done through funds, such as the UN Adaptation Fund, or else by channelling the money indirectly to industry by promoting innovation and research.
All things considered, I shall be voting in favour of the present agreement tomorrow. It is a step in the right direction. Mr Borloo had to get a wheelbarrow filled with 26 frogs to the other side without any of them jumping out, while Mrs Doyle's mission was to get a whole wheelbarrow full of hundreds of biting frogs to the other side. She, too, managed to do this. Well done.
(FR) Madam President, we now have a compromise, and I would like to take this opportunity to congratulate the rapporteur, Mrs Doyle. Europe will not, therefore, be ridiculed in Copenhagen. I am nevertheless holding my breath a little until tomorrow, in the hope that our fellow Members will vote the right way. I once again condemn the fact that some of them are criticising the procedure that has been used. I think that it is an insult to the rapporteur and to Parliament itself.
I also want to point out that, after the Council, a fresh trialogue was held with the European Parliament on Saturday and that a number of things changed again at that time. This is proof that Parliament has its rightful place in the codecision process. I therefore ask my fellow Members to remain objective. We will not reach a better agreement in one or two years. We also do not have the luxury of taking our time between now and 2013. Industry wants to make plans now; it wants to organise itself now.
All of the necessary adjustments are there. They will enable us to support research and innovation and to help our businesses and our economy get through this transition period of a sustainable industrial revolution as painlessly as possible. They will also enable us to prepare better in the light of the economic crisis, without risking the objective of a 20% reduction in greenhouse gas emissions.
I therefore ask those among my fellow Members who are still hesitating to see sense, by saying to them that I cannot imagine how ridiculous it would be to have a European Parliament that was incapable of reaching an agreement and nevertheless wanted to convince others next year in Copenhagen that it was right. What happened on Friday was historic. There is not a continent in the world that has established rules that are as binding as those that were adopted unanimously by the Council and approved in the trialogues. Europe is now on the move, because it has found what it was lacking: a strong political will.
So let us not limit ourselves simply to institutional considerations. Let us rise above all of that. The European Union, at the impetus of the French Presidency, has just redesigned its economic and energy future by reaffirming its international status as a leader in the fight against climate change. It was not a simple matter. To bring 27 Member States around a table to agree on binding rules was a real challenge. So well done to the French Presidency and good luck for Copenhagen.
(ES) Madam President, Mr Dimas, Mr Borloo, ladies and gentlemen, it is time to act. The package of legislation that we are debating allows us to do so. Although the outcome of this package is not exceptional, we should feel reasonably pleased.
If it is adopted tomorrow, it will send out a clear signal to other countries that the European Union is committed and is leading the fight against climate change.
Addressing this climate change and the transition to a low-consumption, low-carbon society is a key global priority. This legislation will enable us to plan future investment to reduce emissions, especially through energy efficiency and the gradual dismantling of those obsolete plants that emit huge amounts of CO2.
I would like to thank everyone - especially Mrs Doyle - who has enabled us to be here now, feeling pleased at having a package of legislation that I hope we will adopt tomorrow.
(FR) Madam President, ladies and gentlemen, respecting the environment and competitiveness should not be separated. Together they produce performance. Unfortunately, the mechanism put forward by Parliament will remain a compromise that may be ineffective, because it is lacking two things.
It lacks the establishment of compensatory rights at the borders. Without this key element, our requirements will not be compensated for at global level. They will become additional production costs, curbs on expansion, accelerators of carbon leakage, imports destroying our jobs. Without any compensatory rights at the borders of the Union, our qualities are in danger of becoming defects.
It also lacks a bold policy to allocate carbon rights to forests and the wood industry. This would have increased the value of forests in developing countries, limited CO2 emissions and promoted the most elementary source of carbon.
These two common-sense remarks mean that this report, which is full of good intentions, could just be a huge waste of energy.
(ES) Madam President, Commissioner, this proposal was issued by the Commission more than a year ago with some really ambitious objectives. In the meantime, there have been financial upheavals around the world that, it seemed, would sink these measures. In the end, however, a balanced agreement has been reached. It satisfies hardly anyone in its entirety, but it is a good agreement that retains the final objectives and, at the same time, gives businesses better access to the means to achieve them.
That is why we must offer our very special thanks and congratulations to the rapporteur, Mrs Doyle, to the shadow rapporteurs from the other political groups, and also very especially to the French Presidency, because its work has enabled us to achieve a good outcome for everyone.
I trust that circumstances in the near future will enable us to be much more ambitious, and that other countries will also join this crusade to fight climate change that we are all so keen to carry out in Europe.
(BG) Madam President, representatives of the European Commission and Presidency, allow me first of all to express my support for the agreement reached within the framework of the European Council and the trialogue on the energy and climate change package.
This confirms the European Union's role as a driving force in the fight against climate change. At the same time, it takes into account the need for Europe to remain competitive and preserve jobs during a period of deep global economic crisis.
When it comes to emissions trading, the agreement reached on solidarity with the new Member States from Central and Eastern Europe and on taking into account their efforts during the period after 1990 is evidence of the viability of the European values which made Europe attractive to a large number of peoples.
As regards the capture and storage of carbon dioxide, I would like to call on the European Commission to honour the agreement reached on using 300 million tonnes of carbon emission allowances, with suggestions for cofinancing from the outstanding balance on the 2008 budget and for favourable credits from the European Investment Bank.
I hope, Madam President, that the climate package will become the basis for positive changes in the future, both with regard to the climate and economic development in countries like mine, Bulgaria, and in other Central and Eastern European countries.
(PL) Madam President, the entire system for the reduction of carbon dioxide emissions is based on unproven hypotheses. It will not improve the environment and conditions for human beings. The purpose of the document became to achieve maximum reduction of carbon dioxide and also to impose CCS (carbon capture and storage) technology. The latter is dangerous and is not justified from an environmental point of view.
We do not wish to damage the environment by using geological formations as rubbish dumps. This does not make sense. We do not wish either to damage economies that will become less competitive than third countries, thus falling deeper into recession. Our Polish package will cost at least PLN 500 billion. The proposed system for auctioning emission allowances is extremely expensive.
In addition, as it spreads to further sectors of the Member States' economies, the emissions trading scheme will prove a useful tool in terms of steering those economies towards assuming the competence of Member States' authorities in the area of fiscal policy. This will be achieved by gradually phasing out the taxes paid to date and replacing them with environmental taxes determined in an arbitrary manner.
(PL) Madam President, under the European Commission's proposal, large industrial undertakings and power stations emitting carbon dioxide into the atmosphere would have to purchase permits to do so at special auctions. If the system outlined were actually introduced, a wave of bankruptcies would ensue. It has proved possible to prevent such a disastrous situation from arising and to implement a solution. The latter will indeed involve increasing the cost of energy, but not so drastically.
It is important to adopt a holistic approach to the energy issue. That is why Parliament earlier proposed appointing a high-ranking official to deal with the energy issue in the context of foreign policy. The appointee would be responsible for coordinating all political strategies covering the external aspects of energy security such as energy, environment, trade, transport and competition.
The question now arises as to the role of the European Commission. The latter drafted its proposal in a completely biased manner, failing to take account of the situation of countries whose energy industry is based on coal. Together, these countries total one-third of the countries of the European Union. I therefore believe it is entirely appropriate to ask the President of the House whether a common Europe is a Europe of diktats or a Europe of agreements. In my view, Commissioner Dimas has failed the test. The Commissioner had nothing to contribute when negotiations were at a critical point. He simply reiterated generally sound statements that did not constitute a basis for compromise. In so doing, he undermined the credibility of the Community approach to European problems. It was the French Presidency that saved the joint approach to climate change issues. It was the French Presidency that enabled an agreement on energy to be reached and I should like to thank Mr Borloo and Mrs Kosciuszko-Morizet for that.
Support for the governments of Member States is now required, so as to enable them to make use of the latest technological achievements in the field of energy. The recently established European Institute of Technology, whose seat is in Budapest, should be able to assist with this.
(DE) Madam President, the compromise on the emissions trading scheme that is to be voted on tomorrow bears the unmistakeable signature of the European Parliament. That is what the rapporteur for her part and the shadow rapporteur for his part have both worked for. I should like to thank them sincerely for this.
The revision of the emissions trading scheme and the whole climate change package form the most ambitious and far-reaching defence package for the global climate that has ever been embarked upon. Of that we can be proud. Neither should we make little of this success; on the contrary, we should pause for a while and take a deep breath.
However, we dare not settle for what we have achieved, for what is to be put to the vote tomorrow. We must instead watch closely how the climate develops and what economic consequences this development will have for us. For this reason, I am requesting the Commission to produce a kind of Stern Report for the European Union, so that we can consider precisely what financial consequences climate change will have for the European Union, and what measures we must take in future to master this global crisis.
(DE) Madam President, ladies and gentlemen, I do not believe that we have been particularly successful in explaining the real meaning that must be attached to this whole package. Many people believe that we wish to punish industrial policy. What this really relates to, however, is CO2 policy and sustainability policy in this world. We need resources for this! It may be painful, but if we do not have these resources, we cannot deal with the great carbon sinks of this world, and they do exist and cannot be explained away. For this purpose, we have mechanisms, about which I am not very happy either, just as little as I am happy with the outcome. However, I shall nevertheless vote in favour.
Carbon leakage is an entry point to a kind of liberation. This is still far from meaning that industry, which we believe will be freed, is really going to be freed by the Commission. The same goes for the benchmarking system. Minister, with all due respect and to you too, Mrs Doyle, we must be immensely careful lest in the future our Commission become the lord and master of economic policy in Europe. That should never lie with one institution alone! That is why I have my doubts, but will in the end nevertheless vote for the report, since in retrospect this concerns not only CO2, but also sustainability. We are burning away our children's resources at an appalling rate, and thereby endangering our planet. This must be turned around by a new policy for the industrial society. That is our one chance!
When we complain that Parliament could not bring enough competence to this question, that is quite correct. However, my dear Social Democrat friends, in the Conference of Presidents you voted by a majority for this haste, when we voted against. We wanted a different procedure, one which the Council could certainly have coped with. When you complain, therefore, complain to the right place.
In conclusion, I cannot imagine that there exists a wiser proposal that could find a suitable majority. That is why we must vote in favour.
(FR) Madam President, an agreement has been reached on the climate package, and we are all relieved about that.
However, allow me to tone down the enthusiasm that some have for this package. An agreement was a necessary requirement for envisaging what would happen post-Kyoto, but not sufficient to say that now we are in a position to take up the challenge of climate change.
I also think that this text has several weak points. Firstly, I find it regrettable that the level of auctioning has been brought down to 70% in 2020, while the initial proposal was 100%.
Secondly, by accepting that 50% of the reduction efforts can be compensated for by projects in developing countries, we are significantly reducing the European Union's responsibility in terms of climate change.
The third example is the low level of revenue and the lack of firm commitments to invest in the fight against climate change, either within the European Union or to benefit developing countries.
I doubt that these provisions, and more broadly those in the energy and climate package, will encourage the European economy to make the necessary changes and put the European Union on the road towards a society that is abstemious in terms of carbon.
We will nevertheless vote in favour of the whole text, but I think that we will need further initiatives to give more weight to the European commitment.
(IT) Madam President, ladies and gentlemen, the agreement reached on the climate and energy package is, in my view, an ambitious one, because on the one hand it respects the targets set in terms of environmental protection, while at the same time indicating ways to marry these with economic sustainability. I also see it as an Italian success story, since Italy negotiated several critical aspects of the package and the outcome has been positive.
The agreed text is in fact a considerable improvement on the version produced by the Committee on the Environment, Public Health and Food Safety, and is much closer to our political group's views. For example, the clause providing for a review in 2010, also in light of the results of the Copenhagen Conference, which was agreed at the proposal of President Berlusconi, is a crucial point and the fact that it was passed with unanimity is, I believe, a good sign of its sensitivity to industry. In the same way, it is significant that the gradual introduction of the auction system in industrial sectors not exposed to international competition was accepted. What is more, those at risk of carbon leakage are set to benefit from free allocations.
This does not mean it will be a walk in the park, however, because this package will nonetheless cause a considerable increase in countrywide system costs. Indeed, the number of free allocations is also linked to the ambitious benchmarks set by the directives in question, and therefore the risk of relocation will not be entirely eliminated. For that reason, we come back to the importance of the review clause: this will be an opportunity to assess whether the system is paying too much and to make corrections and realign our efforts.
Parliament, I feel, should keep an eye on how this agreement is implemented and particularly on how the auctions take place; these will be the real test bed, I believe. We are asking a lot of the real economy and, as we have always maintained, we do not want this effort to turn into excessive financialisation, disconnected from the real economy.
Madam President, thanks and congratulations to Mrs Doyle, but I think that tomorrow will be a sad day for democracy in the European Parliament.
We are invited to endorse a deal agreed with the Council behind closed doors. We have knowingly thrown overboard our chance to dig away at the Council position through the full codecision process. I see no point in Parliament pressing for more, new powers, if we are not prepared to exercise those we have.
Because we have been hurried along in accordance with a false timetable we have omitted our responsibility to ensure that there is a complete assessment of the impact of the climate change package by impartial authorities. For example, I was the rapporteur recently on the Waste Framework Directive. It promotes the idea of energy-efficient combined heat and power stations, but such plants may be penalised under the revised ETS. Was there any discussion on this important point? What happened to it?
Broadly speaking we have accepted what has been said by those states who are most alarmed by the package. We have omitted to put in place a robust impact assessment apparatus for the EU and now we pay the price. Nor do we have the slightest idea whether the targets set in the package are really going to be met. Are we convinced that there will be strong enough oversight of implementation, despite what Mr Dimas has said, and rapid action against states that do not put into operation even this weakened package?
How will we control all those effort-sharing projects in developing countries? If climate change is so important, we need a much more active approach to implementation than has been the case on environmental policies anywhere so far, and we have heard nothing about that. If anything good comes out of this, it must be a new resolve to secure watertight guarantees on implementation and a standardised system of impartial impact assessment such as they have in the US Congress.
Someone said that this rushed first-reading agreement was not to be seen as a precedent for Parliament's willingness to give in to the Council and throw away its powers, the powers it has under codecision. But it will Mr Borloo, will it not? And future Parliaments will live to regret it.
(DE) Madam President, Minister, Commissioner, the Group of the European People's Party (Christian Democrats) and European Democrats welcomes the agreement of the Council and Parliament in the trialogue not to extend the new rules for the revision of the general emissions trading scheme (ETS) to air traffic, but to leave it to new, not yet published special rules for air traffic.
The special ETS rules for air traffic, which Parliament and the Council agreed on in summer and which will come into effect on 1 January 2012, are the first worldwide rules to include air traffic in an emissions trading scheme and thereby require airlines to limit the effect of air traffic on the environment. That is right. The consequences, namely the costs to airlines, airports and ultimately to passengers, who are in worldwide competition, are just barely tolerable, on the basis of the regulations that we agreed in the summer.
More stringent rules via the new general ETS rules would not only be unjustified, but would have brought European airlines into extreme financial difficulties. To that extent, we are grateful to you, Parliament and Council. It is also right because the special ETS rules for air traffic give us opportunities to negotiate absolutely equivalent rules with third countries, and so avoid worldwide conflicts, as such worldwide conflicts could lead to retaliatory measures against European airlines. Quite honestly, global solutions, or at the very least partial solutions, aimed at sensible environmental protection with respect to air traffic in the world are always better than excessively stringent regulations that apply only in the EU. To that extent, we are very satisfied. You are aware that in 2014 the special rules for the ETS for air traffic will be reassessed anyway.
I am therefore grateful to the rapporteur, Mrs Doyle, and the French Presidency - were it to listen - that they have excluded air traffic. That was a correct decision that will enable us to move forward. Thank you very much!
(DE) Madam President, I shall waste no time in congratulating the French Presidency on these successful negotiations. However, there remains a bitter aftertaste in that the European Parliament was not properly involved. That is a pity, especially with this issue. I cannot quite understand the haste that was displayed here, as almost all the Member States have been tardy in keeping to the commitments they have already undertaken under the Kyoto Protocol.
We are always very good at agreeing on targets that lie far in the future. The emissions trading scheme (ETS) begins on 1 January 2013. We have decided on commitments for this period and further to 2020 and for the distant future. It would have been better to get the Member States to honour their existing commitments and also to properly involve the European Parliament in a fair, orderly and democratic policy making process.
What is more, I believe that the Commission is now faced with great challenges, for it is an overall framework that we have agreed on. Especially when it comes to the definition of individual points, such as the application of flexible mechanisms, it will very much depend on how the Commission sets the prevailing conditions. Here too one must say that, in the ETS sector, more or less 50% can be outsourced to other regions of the world; with effort sharing, it is 70%. Here the Member States have helped themselves quite properly. Here too I would again ask the Commission and Commissioner Dimas to monitor compliance very closely and to remind the Member States of the responsibility that they have assumed to help the world's climate.
Further, we surely still have the problem of an exact definition of carbon leakage. It is quite correct to make exceptions for some sectors, but so far no one knows which sectors are concerned. For this reason, the Commission will have to create a transparent procedure, so that its acceptance by industry and by the Member States can be assured, for we are dealing with very large sums here. It is important that we find a good basis through a transparent process.
(FI) Madam President, I would like to express my thanks to all those here in Parliament who have made such a big contribution to the climate package. I would like to praise the Secretariat in particular, whose hard work has been impressive and whose massive workload could never be accommodated within the limits of legislation on people's working time.
We have now before us a very satisfactory and environmentally ambitious result, and, as occasionally happens, we have the Council and not Parliament to thank for it. It was the Council that put right a few serious problems that were lurking in the Commission's proposal. Actually, there is still a lot left unresolved, and only time will reveal the rest.
Our group had a significant influence on the outcome, though that was not visible in the position adopted by the Committee on the Environment, Public Health and Food Safety. It is now visible, however, in the Council's position and in the end result. Our alternative emissions trading model allowed for a general climate of opinion and free debate. We were therefore helping and encouraging the Council to drive its policy in the direction of the benchmark method.
I therefore want to thank the Member States, including my own country, Finland, for paying close attention to Parliament's wide-ranging views and observing the change that took place here. The Council's endeavours received a lot more support here than at first seemed to be the case.
The main objective of climate policy is to establish a synchronous, universal agreement. There is no other environmentally responsible starting point. This way we can ensure that the reductions here do not result in an increase elsewhere, because then the sacrifices would have been in vain.
Unfortunately, there are those in the environmental movement who would be prepared to go along this path. Experience has shown, however, that the environment does not reward unilateral determination and climatic Puritanism, because it does not bring results. We need to form a broad front and have fair rules. We need legislation that can motivate companies to join the race for technology that produces the fewest emissions and which rewards - and not punishes - them for it.
I particularly wish to say how glad I am that we will be keeping to the 20% emissions reduction target, so that we might say that Parliament and the Council have not watered down anything whatsoever.
(SV) Madam President, I must say that during the years that I have been in the European Parliament I have learnt that it does not always turn out the way one would like it to. Everything is built on compromises, but actually it generally works out quite well in the end nonetheless. Many people are complaining at the moment, both those who think that we should have adopted more ambitious rules and also those who think that these rules are far too ambitious. However, I think that we should essentially be extremely satisfied that we have actually succeeded in achieving a compromise at all. This is a step in the right direction, and it is a step that makes me, at least, proud. I am proud that this confirms that Sweden is still the country that is taking most responsibility in Europe, but also that Europe is the part of the world that is taking the most responsibility overall. As Swedish Conservatives we have worked hard to bring about this compromise, both in the Council and here in the European Parliament.
There is a lot to be said about this subject, but if I were to comment on what I am most satisfied with, I would highlight what we have done with cars, that we are taking account of the environmental benefit of cars, but also that we are giving car manufacturers a reasonable amount of time to develop new models. As has already been said, we must not be lured into believing that this is the end of the process. This is only the prelude to the important work that needs to be done in Copenhagen. I now believe that we have laid a good foundation for this. Thank you very much.
(PL) Madam President, in my view, this directive is an example of sound and effective dialogue within the European Union. It was probably the most difficult directive we have had to deal with during this parliamentary term. The amendments tabled were not clear to everyone. In the end we listened to each other, firstly in Parliament, and then I must recognise that the French Presidency demonstrated extraordinary diligence in its approach to the matter. I should like to thank Commissioner Dimas and Commissioner Piebalgs for taking part in the debate.
What is now required is for us to ensure that we implement this directive. We are required to reduce emissions of greenhouse gases by 20% by 2020. A 20% reduction is the minimum! In this way, we have created a common European Union climate policy. This has not yet been stated in as many words, but the directive does refer to our common policy. As with any common policy, systematic action, monitoring and mutual checks will be called for. We also need to fund a strategic programme on energy technology. This is in response to the CO2 emissions assessment. It will be a joint start to our joint energy policy. That is what the European Union needs.
(RO) The only option available to us is not to produce less, but to make our production smarter and greener. It is important for us to reduce polluting emissions, but we also need to ensure economic development and preserve jobs.
Compared with the 8% reduction set by the Kyoto Protocol, Romania cut its greenhouse gas emissions by 43% between 1990 and 2005. This was unfortunately achieved through the restructuring processes implemented by heavy industry companies and in spite of dependence on fossil fuels. Although it would have been more advantageous to have 1990 as the reference year, I welcome the flexibility and solidarity shown to new Member States in the form of a transition period required for making considerable investments to make companies operate more efficiently.
We have obtained through amendments the allocation of free allowances for residential district heating and for heating or cooling systems based on efficient cogeneration, the provision of support for lower income families from revenues generated from auctioning emission allowances, and the exemption of hospitals and small installations from the emission certificates trading scheme. Thank you.
Madam President, one of the achievements of these negotiations has been to establish a funding mechanism for carbon catchment storage demonstration projects and I shall refer to this later. But while I have been CCS negotiator, rapporteur, it has been through revision of the ETS directive that we have achieved success. I have been at best a back-seat driver. Sometimes you need luck and I think I have been lucky in having Linda McAvan, Lena Ek and others - shadow rapporteurs - on the ETS directive. I think I have been lucky in having a presidency that was open to explore new ideas and I have been particularly lucky in being able to work with Avril Doyle, the rapporteur for this legislation, who has achieved an enormous amount. I would just point out one thing, Mr President, which is that there have not been many rapporteurs in the history of this Parliament who have tabled an initial proposal that would at best have raised EUR 1.5 billion worth of funding and ended up with a package worth five or six times that much.
(NL) Madam President, the objective to emit 20% less greenhouse gases by 2020 has been safeguarded. We should not kid ourselves, though. This objective was already insufficient. Science tells us that we should aim for a reduction of 25% and even 40%. I regret that the system of auctioning has been undermined in the non-electricity sector. In 2020, we will still be handing out 30% free emission rights, while the 100% auction will not be a reality until 2027.
This is sending a really bad signal to those who are to discuss the world climate agreement at Copenhagen, even though the best answer to CO2 leakage is, in actual fact, a worldwide agreement. No worldwide agreement means that the auction system will be further undermined on account of the fact that free emission rights will continue to be awarded to 96% of the companies. Lower proceeds from auction rights mean lower investment in sustainable energy and in research and development.
I should like to ask Mrs Doyle the following: do you have any insight into what the expected drop in profits of the auction will be now that this system has been totally undermined?
I am very sorry, because of time constraints I cannot take any more. So we now go back to the rapporteur, the much-praised Mrs Doyle.
rapporteur. - Madam President, I should like to make a few quick points.
The environmental integrity of the excellent original proposal stands up, especially in a minus 30% scenario. There will be no point us going to Copenhagen with our legislation unless it is accompanied by serious funds next December - over to you, Commission.
The CCS agreement on 300 million allowances is possibly transformational in this whole debate on carbon dioxide reductions if the technology is proven through the 12 plants in question.
The agreement we have on the table now gives the EU a clear mandate to negotiate with third countries in the run-up to next year's agreement. We cannot afford to fail, as the finger of history will indict us for reneging on our responsibility as a generation of political leaders who knew the problem, who knew the peer-reviewed science, but failed to act.
For some my final report goes too far; for others it does not go far enough. But even with benchmark-free allowances, the reduction in targets will not be easy for industry. Let us not make the best the enemy of the good. This, considering all, is a good result. It is the best in the world, after all, as it is the only ETS in the world to date. I invite the US and Australia to do better and to embarrass us in the EU into upping our game in Copenhagen next year.
The debate is closed.
The vote will take place tomorrow, Wednesday 17 December 2008.
Written statements (Rule 142)
Madam President, the agreement on the climate package is a modest result.
The EU has set a reduction target of 20% compared with 1990. We have already managed just under half the reduction. The keyword is expansion to the east, where emissions are lower in absolute figures, leaving a reduction target of 12% compared with 1990.
The EU should achieve 3% to 4% of the reduction in developing countries, leaving just under 9%. Targets can be missed by up to 5%. That leaves 4%.
Normally one should say at this point, good, how lucky, the EU has decided not to export its entire economy to Asia. The compromise is clearly cheaper than the Commission proposal. That allows the German Free Democratic Party (FDP) to agree.
Instead, the EU is now playing its own Member States off against each other; as a result of the energy mix, exemption rules and crafty negotiation, some Member States have an advantage over others. We could soon see German energy suppliers generating electricity in Poland rather than in Germany, unless they buy it from the French.
The fact that the EU Member States are engaged in such horse-trading leaves little expectation of a global agreement and the question of efficiency of resources also arises.
Governments, the Council and the EU Commission are called upon to provide for efficiency both for environmental protection and for the economy and growth.
in writing. - Last week, the Council and the EP negotiators reached a historic agreement on the climate change package. I welcome the compromise with a bit of a heavy heart as the package has been significantly watered down compared with the initial proposal of the Commission and the vote of the EP committees. At a time when urgent and consistent action is needed to tackle climate change, Europe opted for a slow transition to a low carbon economy by means of derogations and free carbon allowances. Despite these drawbacks, the compromise is an important breakthrough that will set the foundations of a more sustainable economy. The biggest achievement is the fact that the objectives and implementing principles are enshrined in legislation and everyone acknowledged the need to embark on a cleaner path of development. Furthermore, fighting climate change effectively can only happen if everyone is on board and this compromise gives the EU more bargaining power to bring the international partners on board. Last but not least, I will support the agreement because I truly believe that this is not a compromise of empty words but a compromise that can actually be achieved.
The outcome of the negotiations on the climate package between the three institutions represents a balanced compromise which will help the European Union to make a significant contribution to the measures for combating global warming, given that it is the first group of states to assume this commitment as a legal obligation. We are facing a global financial crisis at the moment, which has stirred up fears in the majority of Member States with regard to the aim of reducing carbon emissions. However, the outcome we have achieved following the summit is a balanced agreement between the need to protect the climate and the need to overcome this economic deadlock. In my view, the use of arguments linked to this crisis must not prevent the package's adoption. I hope that all the political groups in Parliament will vote in favour it. I am grateful that the countries which cut their emission levels between 1990 and 2005, including Romania, have had their efforts recognised with a modification to the scheme for distributing the income generated from auctions, without modifying the package's general structure. At the same time, I feel that most of the issues from the Emissions Trading Directive which caused Member States major problems have been addressed properly and that the final outcome has been fair and will allow the European Union to embark on a real mission to combat climate change.
The Emissions Trading Directive before Parliament is capitalist 'greenwash', and, despite that, is nothing less than casino capitalism and a legalised racket. As the Commission's original proposal has been recorded in such a way that European industry will not have to pay the price of speculation except in terms of the cost of electricity, I will vote in favour of it, even though I am opposed to emissions trading. I support emission targets, but we should have achieved them through taxes and not speculation.